Citation Nr: 1515093	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for memory loss due to a head injury.

2. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

3. Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Brooke Thomas, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) in Montgomery, Alabama.

In January 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

During the Board hearing, the Veteran submitted additional evidence and waived his right to initial RO review of this evidence.  To the extent the Veteran has not waived RO consideration of any pertinent evidence received since November 2012 and May 2014 statements of the case, that evidence will be considered on remand.

The issue of entitlement to pension benefits was raised in a September 2014 correspondence but has not yet been adjudicated.  It is therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Additionally, at the hearing, the Veteran raised the issue of entitlement to service connection for loss of bowel and bladder control.  Although a March 2015 rating decision denied entitlement to service connection for loss of bladder control, to the extent the issue of loss of bowel control has not been addressed, it is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required, to include obtaining outstanding treatment records and a new spine examination.  At the hearing, the Veteran reported that he had received back and psychological treatment at "Pensacola Outpatient Clinic."  In addition, a February 2015 note from the VA Gulf Coast Health Care System (Biloxi) indicates the Veteran had an appointment with neurology in Pensacola.  Notably, within Pensacola there is both a VA Joint Ambulatory Care Center and a Vet Center.  After having the Veteran clarify the location(s) and dates of treatment, any outstanding records should be obtained.  See 38 C.F.R. § 3.159(c)(2).

The Veteran also claimed at the hearing that his back disorder had worsened since his September 2012 VA examination.  VA's duty to assist includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the disability.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Therefore, another VA examination is warranted.

As the issue of entitlement to a TDIU is inextricably intertwined with the increased rating issue, it too is remanded.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify where he has received treatment for his memory problems, head injury, and lumbar spine disability, to include which Pensacola Outpatient Clinic(s) he was seen at.  With any necessary assistance from the Veteran, all relevant outstanding treatment records should be obtained.  

Treatment records from the VA Outpatient Clinic in Pensacola, Florida should be obtained.    

2. Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his service-connected back disability.  In accordance with the latest worksheet for rating back disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his back disorder.  The examiner must review the Veteran's file in connection with the examination.

The examiner must describe all functional impairment due to the service-connected disorder at issue, to include a discussion as to any effect on employability.

3. After the development requested has been completed, the AOJ should review the medical report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  The AOJ should also consider whether a VA examination and opinion are necessary for the Veteran's claim of entitlement to service connection for memory loss due to a head injury.   

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







